JOURNAL ENTRY AND OPINION
{¶ 1} This appeal is before the Court on the accelerated docket pursuant to App.R. 11.1 and Loc.App.R. 11.1.
 {¶ 2} This appeal is dismissed sua sponte for lack of a final appealable order pursuant to R.C. 2505.02. The order appealed from, inter alia, orders the children returned to this jurisdiction pending a hearing upon appellant's second motion for permanent custody. The trial court denied appellant's first motion for permanent custody, which this Court affirmed in In reN.B., Cuyahoga App. No. 81392, 2003-Ohio-3656. Thus, the order to return the children to this jurisdiction in order to determine the best interests of the children pending a hearing on appellant's successive motion for permanent custody is not a final appealable order under R.C. 2505.02.
 {¶ 3} For the foregoing reason, this appeal is dismissed. The parties may move to reinstate this action within 30 days of obtaining a final appealable order.
 {¶ 4} The appeal is dismissed.
Appeal dismissed.
Patricia A. Blackmon, P.J., and Kenneth A. Rocco, J., concur.
It is ordered that appellee recover of appellant her costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas Juvenile Court Division to carry this judgment into execution.